DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 29, 2021, in which claims 1-12, 15-17, and 19-20 were cancelled and claims 13-14 and 18 are presented for further examination. 

Response to Arguments
Applicant’s arguments filed on November 29, 2021, with respect to claims 13-14 and 18 have been fully considered and are persuasive. The 35 USC 103, 101 and 112 rejections set forth in most recent office action mailed on September 28, 2021 have been withdrawn.

Remark
Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejection set forth in the last office action, mailed on September 28, 2021 has been overcome in light of the claimed amendment filed on November 29, 2021. Therefore, the 35 USC 112 rejection set forth in most recent office action mailed on September 28, 2021 has been withdrawn in light of the amendment filed on November 29, 2021.

Claim Rejections - 35 USC § 101
The claimed amendment filed on November 29, 2021 has provided additional elements that is integrated into a practical application that render the independent claim 13 eligible under 35 USC 101. The dependent claims 14 and 18 are eligible under 35 USC 101 by virtual of their independent claims by dependency. Therefore, the 35 USC 101 rejection set forth in most recent office action mailed on September 28, 2021 has been withdrawn in light of the amendment filed on November 29, 2021.

Claim Rejections - 35 USC § 103
Claims 15-18 were indicated to be allowable. The claimed amendment, filed on November 29, 2021, has incorporated the allowable subject matter of claims 15-17 into the independent claim 13. Therefore, the 35 USC 103 rejection set forth in most recent office action mailed on September 28, 2021 has been withdrawn in light of the amendment filed on November 29, 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
“Multi-dimensional data structure to efficiently query data items”.



Allowable Subject Matter
Claims 13, 14 and 18 are allowed in light of the amendment filed on November 29, 2021 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involves in generating a sub-map for multiple data items that including keys, key values, and a data item value, wherein each sub-map mapping the keys to corresponding key values, a composite key is created for each sub-map, a particular composite key is a composite of key values of a particular data item and a multi-dimensional data structure including a dimension for each key of the sub-maps is generated based on the sub-maps, and wherein each dimension mapping any key values of the key to any composite key that includes the key value and the multi-dimensional data structure is searchable instead of searching multiple data items. None of the prior art of record, singular and any order combination, processes a key-value for the sub-maps to calculate a composite key for the respective data item. More specifically, none of the prior art of record, singular and any order combination, interrogates the multi-dimensional dataset for a composite key by performing a first look-up operation for the queried key value in a corresponding dimension of the multi-dimensional dataset; interrogates a main data map for a data item value by performing a second look- up based on the composite key, wherein the main data map maps composite keys to data item values of the plurality of data items; and performs a function based on the data item value to obtain the data derived from the data item value, set forth in the independent claim 13. Claims 14 and 18 are allowed based on the respective base claims by dependency. Therefore, claims 13-14 and 18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.